Citation Nr: 0941423	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  04-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 3, 2000 
for the grant of a total disability rating based on 
individual unemployability (TDIU), to include whether there 
was clear and unmistakable error (CUE) in an August 1999 
rating decision.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision, by the 
New Orleans, Louisiana, Regional Office (RO), which granted 
the Veteran's claim for TDIU, effective August 3, 2000; the 
veteran appealed the effective date of the grant of the TDIU 
rating.  

In June 2005, the Board remanded the claim to the RO for 
further evidentiary development.  However, following its 
return to the Board, it was determined that a claim of clear 
and unmistakable error in a prior rating decision had been 
raised in conjunction with the claim for an earlier effective 
date; therefore, the issue on appeal was rephrased and, in 
October 2006, the Board again remanded the case to the RO 
further development.  The case has been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for post-
traumatic stress disorder (PTSD) was received by the RO on 
May 23, 1990.  

2.  An August 10, 1999 rating decision granted service 
connection for post traumatic stress disorder (PTSD) and 
major depressive disorder; a 30 percent disability rating was 
assigned, effective May 23, 1990.  

3.  The August 10, 1999 rating decision is deemed to have 
denied a pending claim for entitlement to TDIU, to include on 
an extraschedular basis; the Veteran did not appeal that 
determination and it became final.  

4.  The August 10, 1999 rating decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.  The 
rating decision was not undebatably erroneous, either in 
failing to explicitly consider the claim for a TIDU or in 
failing to grant the benefit.  

5.  The Veteran's Application for Increased Compensation 
based on Unemployability (VA Form 21-8940) was received at 
the RO on April 16, 2001.  

6.  By a rating action in January 2002, the RO assigned a 70 
percent disability rating for PTSD and granted a TDIU, both 
effective August 3, 2000.  The Veteran did not meet the 
schedular criteria for TDIU benefits prior to August 3, 2000.  

6.  Prior to August 3, 2000, the Veteran's PTSD is not shown 
to have caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
did not necessitate frequent periods of hospitalization, and 
did not otherwise render impractical the application of the 
regular schedular standards utilized to rate the severity of 
his service-connected disability.  


CONCLUSIONS OF LAW

1.  There was no CUE in the failure to adjudicate the issue 
of entitlement to a TDIU in the August 10, 1999 rating 
decision.  38 U.S.C.A. §§ 5101, 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2009).  

2.  The criteria are not met for an effective date prior to 
August 3, 2000, for the grant of a total disability rating, 
based on an unadjudicated claim for a total disability rating 
based on individual unemployability (TDIU) under the 
provisions of 38 C.F.R. § 4.16.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

As for the claim for an effective date prior to August 3, 
2000 for the grant of a total rating based on unemployability 
(TDIU), based solely upon whether there was clear and 
unmistakable error (CUE) in a prior RO rating decision dated 
August 10, 1999, the VCAA is not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001). 

A November 2006 letter informed the Veteran of how VA assigns 
effective dates and what types of evidence would be 
considered in connection with such a claim.  That letter also 
provided the Veteran an opportunity to further detail his 
allegations regarding CUE.  All the evidence needed to 
properly consider a claim for an earlier effective date is 
already in the file - that is, prior claims that were filed, 
statements from the Veterans, and treatment records.  
Accordingly, the Board will proceed with appellate review.  




II.  Factual background.

The Veteran's claim for service connection for PTSD was 
received at the RO on May 23, 1990.  Submitted in support of 
his claim were VA treatment records dated from February 1981 
to June 1990, which reflect treatment for several 
disabilities, including headaches, paranoia, hearing loss and 
a skin condition, diagnosed as probable seborrheic 
dermatitis.  A treatment note dated in May 1989 indicates 
that the Veteran underwent a disckectomy on May 22, 1989.  
During a clinical visit in May 1990, the Veteran discussed 
frustration and anxiety about his medical condition secondary 
to a back surgery and the uncertainty surrounding his future 
employment and financial matters.  

Of record is the report of a psychological evaluation, dated 
in September 1990.  At that time, it was noted that the 
Veteran was currently employed as a general laborer.  It was 
also noted that the Veteran is a capable worker, but he is 
always convinced that he is being discriminated against when 
better jobs or promotions are at stake.  The examiner 
indicated that the Veteran's MMPI profile was consistent with 
a Veteran experiencing PTSD.  

A psychological evaluation was conducted in December 1990.  
At that time, the Veteran indicated that he has been 
unemployed since May of last year due to a back injury for 
which he had surgery; he stated that he was receiving 
Workman's Compensation.  It was noted that the Veteran worked 
for approximately twenty years as a stationary engineer but 
cited that he no longer performs these duties due to his back 
problems.  He was quite pessimistic about finding desirable 
employment again, stating "no one will touch me with a 10 
foot pole."  Following a mental status examination, and 
diagnostic testing, the pertinent diagnoses were PTSD, and 
major depression, recurrent, moderate.  

VA rating decision, dated in January 1991, denied service 
connection for PTSD.  

VA progress notes dated from April 1991 to August 1991 
reflect diagnoses of PTSD and major depression.  A VA 
examination report dated in October 1991 reported a finding 
of degenerative disc changes at L3-4 with evidence of early 
vacuum phenomenon but with no findings of disc bulging or 
herniation.  The report also noted a finding of mild 
degenerative changes of the facets at L4-5 and L5-S1.  

In an attending physician statement, dated in January 1992, 
Dr. Owen Scott reported treating the Veteran during the 
period from September 1989 to March 1991; the treatment 
included group and individual psychotherapy for PTSD.  Dr. 
Scott indicated that the Veteran was severely limited due to 
PTSD, and his ability to function interpersonally is the 
major area of limitation.  Dr. Scott stated that the Veteran 
is unable to maintain normal social relationships necessary 
to work with others.  Dr. Scott further stated that the 
Veteran's ability to form and maintain normal social 
relationships needed to perform in an employment setting is 
very limited; he noted that the Veteran exhibits extreme 
emotional responses to minor stressors and is highly 
distrustful of others.  

In April 1992, the Veteran was seen for a neurological 
evaluation of his continuing back and left lower extremity 
pain and for purposes of assessing his capacity for 
reemployment.  In his report, Dr. Allen S. Joseph stated 
that, when he last saw the Veteran, he had been working 
regularly; he was continuing to have on-again and off-again 
relatively minor back problems.  A free fragment disc rupture 
underneath the left L5 nerve root was identified and removed.  
Dr. Joseph noted that the Veteran continued to have back and 
left lower extremity pain and never returned to his former 
employment or any other form of gainful employment.  

Of record is the report of a vocational evaluation, dated in 
May 1992.  The evaluator stated that it was his opinion that 
the Veteran was in need of intensive counseling due to his 
long term stress and current financial condition, and, at the 
appropriate time as to be determined by his Mental Health 
Counselor, job placement assistance into a field which would 
minimize his contact with people.  

The Veteran was afforded a VA examination in July 1999.  At 
that time, he reported a long history of marital 
difficulties, although he reported that in recent years, 
since he has been in treatment, his relationship with his 
wife has improved somewhat.  In the past years, he had 
significant problems with anger dyscontrol and even recently 
has had several episodes of angry outbursts.  In the past, 
the anger has led to domestic violence.  He stated that he 
had a fair relationship with his two daughters and finds it 
difficult to relate to others and express the emotions.  He 
has a few friends and reported only feeling comfortable with 
other Vietnam Veterans.  It was noted that the Veteran avoids 
most social activities as he is uncomfortable in crowds and 
when people stand behind him.  It was also noted that he is 
disabled from work due to a back injury and spends most of 
his day doing chores and general maintenance around the 
house, taking walks, reading and studying law.  It was noted 
that the Veteran was employed from 1968 to 1989 for 
approximately five different companies; he reported 
difficulty with authority on the job and had difficulty 
getting along with others.  The Veteran described being 
suspicious and hypervigilant in that work, feeling that other 
people may be out to get him, and that he was often passed 
over for promotions that he should have gotten.  He related 
that his difficulty with authority issues began in Vietnam 
when people with authority put him in danger situations, in 
his mind unnecessarily.  It was further noted that he has 
been disabled since an employment-related accident in 1989 
which left him with a back injury.  

Following a mental status evaluation, the Veteran was 
diagnosed with PTSD, chronic, and major depressive disorder; 
he was assigned a global assessment of functioning score of 
55.  The examiner stated that the Veteran is experiencing 
symptoms of chronic PTSD and secondary depression as a result 
of specific traumatic events which he encountered in Vietnam.  
He stated that it appears that the Veteran has been impaired 
socially and vocationally as a result of these conditions.  
The examiner further stated that it is also apparent that the 
Veteran's PTSD symptoms have caused difficulty at work in the 
past and continue to cause difficulty in his relationships.  
He noted that the GAF score of 55 is based on recent and 
relative stability in his marital relationship and the 
history of fairly stable job performance, but significant 
impairment in his ability to participate in meaningful social 
and emotional relationships, frequent anger, and 
irritability.  

By a rating action in August 1999, the RO granted service 
connection for PTSD and major depressive disorder, evaluated 
as 30 percent, effective May 23, 1990.  Later that month, the 
Veteran and his representative were notified of the decision 
and of his appellate and procedural rights, but did not 
appeal.  

In a statement in support of claim (VA Form 21-4138), 
received in January 2001, the Veteran requested an increased 
rating for his PTSD; he stated that his condition had gotten 
worse.  By a rating action in March 2001, the RO increased 
the evaluation for his PTSD from 30 percent to 50 percent, 
effective August 3, 2000.  

Subsequently, in April 2001, the Veteran submitted an 
application for individual unemployability.  By a rating 
action in January 2002, the RO increased the evaluation for 
his PTSD from 50 percent to 70 percent, and it assigned a 
TDIU, both effective August 3, 2000.  The Veteran perfected 
an appeal of the assigned date for the assignment of his 
TDIU.  


III.  Legal analysis.

A claim for TDIU is a claim for increased compensation if the 
"disability upon which entitlement to TDIU is based has 
already been found to be service connected."  Rice v. 
Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the 
assignment of an effective date is controlled by the criteria 
for assigning the effective date for an increased rating.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b) (2).  The effective dates of total ratings 
are governed by the increased rating regulations.  See 38 
C.F.R. § 3.400(o) (1) & (2); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).  

The Veterans Claims Court has indicated that in order for 
entitlement to an increase in disability compensation to 
arise, the disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
§ 5110(b)(2) which provides that the effective date of an 
award of increased compensation shall be the earliest date of 
which it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose is 
one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 38 
U.S.C.A. § 5110(b) (2) required a review of all the evidence 
of record (not just evidence not previously considered) as to 
the disability in order to ascertain the earliest possible 
effective date.  

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was "ascertainable."  
Hazan, 10 Vet. App. at 521.  

Also, with regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.  

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. 
§ 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be 
awarded even if the requisite schedular criteria is not met 
if a claimant is nevertheless shown to be "unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities."  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2009).  

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.  

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to August 3, 2000 is not warranted.  

Prior to August 3, 2000, the Veteran had only one service-
connected disability rated as 30 percent disabling.  As such, 
the Veteran did not meet the schedular criteria for TDIU.  
Therefore, absent an extraschedular grant, there is no basis 
to award TDIU prior to meeting the jurisdictional threshold 
of 38 C.F.R. § 4.16a.  

By a rating action in March 2001, the RO assigned a 50 
percent rating for the Veteran's sole service-connected 
disability PTSD, effective August 3, 2000.  Thereafter, in 
January 2002, the RO increased the rating for PTSD from 50 
percent to 70 percent, effective August 3, 2000.  The 
Veteran's claim for a TDIU was received in April 2001.  
Consequently, in a rating action in January 2002, the RO 
granted the claim for a TDIU, effective from August 3, 2000.  
In this regard, the Board notes that the effective dates of 
total ratings are governed by the increased rating provisions 
of 38 C.F.R. § 3.400(o) (1) (2); See Servello v. Derwinski, 3 
Vet. App. 196 (1992).  

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(o) 
(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed.  

The law provides a rule governing claims for increase.  38 
U.S.C.A. § 5110(a), (b) (2).  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is ascertainable that the increase occurred as long as the 
claim for the increased disability rating was received within 
a year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(o) (2); see Harper v. Brown, 
10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 (Sept. 23, 
1998).  

In essence, the award of TDIU as of August 3, 2000 is based 
on the assignment of a 70 percent disability rating for the 
Veteran's service-connected PTSD as of that date.  As 
discussed above, this is the earliest date that a 70 percent 
rating for this disability can be awarded.  At that time, 
PTSD was the Veteran's sole service-connected disability; 
accordingly, August 3, 2000 is the earliest date that he is 
shown to satisfy the criteria under 38 C.F.R. § 4.16(a) for 
the assignment of TDIU.  While he may have been unemployable 
prior to that date, the Board can find no basis upon which to 
assign a date prior to the first day upon which he met the 
schedular criteria for the award of TDIU.  Thus, an effective 
date prior to August 3, 2000, is not warranted for the grant 
of a TDIU rating.  See Ross v. Peake, 21 Vet. App. 528 
(2008).  

Next, as noted above, under 38 C.F.R. § 4.16(b), it is the 
established policy of the Department of Veterans Affairs that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are directed to submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Any consideration of extraschedular 
application of TDIU is confined to the one-year time period 
prior to the Veteran's claim.  However, as discussed below, 
there is no pertinent evidence dated during this year.  

The next question is to establish the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim was received within one 
year from such date.  See 38 C.F.R. § 3.400(o) (2).  The 
record does not contain a competent opinion, in the one-year 
prior to the effective date, which attributed his 
unemployment to a single service-connected disability, that 
of PTSD.  

There was no finding that the Veteran's service-connected 
PTSD prohibited him from obtaining or maintaining 
substantially gainful employment prior to August 3, 2000.  In 
sum, the legal criteria have not been met for an effective 
date earlier than August 3, 2000 for the grant of TDIU.  See 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
4.16 (2009).  Thus, a TIDU is not assignable prior to August 
3, 2000 on an extraschedular basis either.  

The Board must also consider whether there was a claim 
pending for TDIU prior to August 3, 2000 on the basis that 
the Veteran's service-connected PTSD precluded employment, on 
an extraschedular basis as the schedular criteria, as noted, 
were not met prior to August 3, 2000.  

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b) (2); 
38 C.F.R. §§ 3.400(o) (2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).  

The Veteran contends that there was a claim pending for TDIU.  
The Board notes that in his substantive appeal (VA Form 1-9), 
dated in March 1992, the Veteran stated that he was asking 
for service connection for PTSD, as well as for a 100 percent 
disability or the "maximum allowed."  In a statement 
attached to the VA Form 9, the Veteran noted that his doctors 
have suggested that he is unemployable as a result of his 
PTSD.  Subsequently, in a statement dated in August 1993, the 
Veteran indicated that he had been unemployed for the past 4 
years as a result of his multiple disabilities.  An August 
1999 rating decision eventually granted service connection 
for PTSD; however, it did not specifically address TDIU.  

The March 21, 1992 substantive appeal was the earliest 
correspondence regarding TDIU.  In this regard, the Board 
notes that the VA Form 1-9 may be construed as a claim for a 
TDIU rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) held that once a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU rating.  
However, the Court of Appeals for the Federal Circuit 
clarified Roberson, stating that if the record shows the 
existence of an unadjudicated claim raised along with an 
adjudicated claim and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  If a timely appeal is not 
filed, the Veteran's only recourse is to file a CUE claim.  

In an August 1999 rating decision, service connection was 
granted for PTSD evaluated as 30 percent disabling.  This 
decision was based primarily on a July 1999 VA examination.  
At that time, it was noted that the Veteran was employed from 
1968 to 1989 by approximately 5 different companies; he 
reported difficulty with authority on the job and difficulty 
getting along with others.  However, at that time, the 
Veteran indicated that he was disabled from work due to a 
back injury.  He reported difficulties in his personal 
relationships and chronic symptoms of anxiety.  Objective 
findings were considered.  He was oriented in all spheres.  
Mood was euthymic and he displayed a full range of emotions.  
Speech was slow, effortful, abstract, and excessively 
detailed.  There was no evidence of gross cognitive 
dysfunction.  He denied current homicidal or suicidal 
ideations, hallucinations or delusion.  He described a 
pervasive feeling of dread throughout his tour of duty.  He 
reported symptoms of depression.  He was characterized by a 
great deal of tension, anxiety, remitting thoughts, depressed 
mood, experiencing anger problems, difficulty relating to 
others, socially isolated, aloof, and withdrawn.  The 
pertinent diagnosis was PTSD, chronic, and major depressive 
disorder, recurrent, moderate; he was assigned a GAF score of 
55.  The examiner stated that the GAF score of 55 is based on 
relative stability in his marital relationship and history of 
fairly stable job performance, but significant impairment in 
his ability to participate in meaningful social and emotional 
relationships, frequent anger, and irritability.  

Although TDIU was not specifically addressed in the August 
1999 determination, any TDIU claim pending at that time is 
deemed denied per DeShotel.  The Veteran did not appeal that 
August 1999 determination and it is therefore is final.  See 
38 U.S.C.A. § 7105.  Thus, although the March 23, 1992 
correspondence was a claim for TDIU, that claim did not 
remain pending and was deemed denied.  

The record does not reflect that the Veteran filed any 
written document disagreeing with the RO's August 1999 
determination within one year from receiving notice.  That 
decision, therefore, is final. 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.302, 20.1103.  See Rudd v. Nicholson, 20 
Vet. App. 296, 300 (2006) (a rating decision assigning a 
disability rating and effective date of award becomes final 
if not appealed, and the only basis for challenging the 
effective date is a motion to revise the decision based on 
CUE).  

In this case, the Veteran has challenged the RO's August 1999 
decision on the basis of CUE, by arguing that the RO failed 
to adjudicate a reasonably raised claim of entitlement to 
TDIU.  

An RO decision that has become final may not be reversed or 
revised in the absence of CUE.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  In order to establish CUE, the appellant 
must show: (1) that either the facts known at the time were 
not before the adjudicator or the law then in effect was 
incorrectly applied, (2) that an error occurred based on the 
record and the law that existed at the time the decision was 
made, and (3) that, had the error not been made, the outcome 
would have been manifestly different.  Grover v. West, 12 
Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  A mere disagreement with how the facts 
were weighed or evaluated is insufficient to substantiate an 
allegation of CUE.  Russell, 3 Vet. App. at 314.  

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that VA reweigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that the 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.  

The Veteran has contended that the provisions concerning TDIU 
were not applied.  Clearly, TDIU was not specifically 
adjudicated.  Thus, the Veteran is correct in stating that 
there was no application of TDIU regulations.  Thus, the 
Board must determine if the failure to apply TDIU regulations 
is CUE as the result would have been manifestly different but 
for the failure to apply these regulations.  

A means by which to establish CUE is to demonstrate that the 
adjudicator incorrectly applied the statutory or regulatory 
provisions extant at the time.  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  In 
essence, then, in order for the Veteran to prevail in his 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the earlier decision could have 
resulted in only one possible conclusion, namely, that he was 
entitled to TDIU.  

In effect at that time, 38 C.F.R. § 3.340 provided that total 
disability would be considered to exist when there was 
present any impairment of mind or body which was sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings would not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a) (1999).  

Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if 
the requisite schedular criteria is not met if a claimant is 
nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  

Clearly, TDIU was not considered.  However, the RO's mere 
failure to consider an issue is not, by itself, CUE; the 
entire CUE analysis, including whether, but for the error, 
the outcome would have manifestly been changed at the time of 
the decision, must still be undertaken.  

At the time of the 1999 decision, the Veteran did not meet 
the schedular requirements of 38 C.F.R. § 4.16 (1999).  As 
noted, there was no CUE in the denial of a rating in excess 
of 30 percent for PTSD.  At this point in time, 38 C.F.R. 
§ 4.16(b) was not in effect.  

First, the record before the RO in August 1999 included the 
Veteran's substantive appeal (VA Form 1-9), received in April 
1992, wherein he stated that he was asking for service 
connection for PTSD, as well as a 100 percent disability, or 
the "maximum allowed."  This document was accompanied by a 
statement wherein the Veteran indicated that he has been 
unemployed for the past 4 years as a result of his multiple 
disabilities.  A subsequent statement from the Veteran, dated 
in August 1993 pointed out that his treating physician noted 
that his ability to perform in an employment setting is very 
limited.  At no time did the Veteran specifically claim that 
his PTSD rendered him unable to obtain and maintain 
substantially gainful employment; in fact, service connection 
had not been established for PTSD.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the Veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  

The United States Court of Appeals for the Federal Circuit 
has emphasized VA has a duty to fully and sympathetically 
develop a Veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  In Roberson, the U.S. Court of Appeals for the 
Federal Circuit held that "[o]nce a veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability ... VA must consider TDIU."  Roberson, 251 
F.3d at 1384.  

Even assuming that an informal TDIU claim had been raised, 
that claim was denied in the August 1999 RO rating decision 
which failed to adjudicate the claim.  In Ingram v. 
Nicholson, 21 Vet. App. 232, 248-49 (2007) (holding that, 
where an RO decision assigns a particular disability rating 
less than 100%, the appellant is understood to have "received 
general notice of the denial of [his] TDIU claim[ ]," the 
underlying RO decision is final, and "CUE [i]s the only 
appropriate way to attack the RO's decision"); see also 
Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed.Cir. 2006) 
("Where the veteran files more than one claim with the RO at 
the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed 
denied."); Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. 
Cir. 2005) ("[W]hen VA violates Roberson [, supra,] by 
failing to construe the Veteran's pleadings to raise a claim 
... the error is ... properly corrected through a CUE 
motion.").  

As noted above, in August 1999, the Veteran did not meet the 
schedular ratings for consideration of a TDIU rating under 38 
C.F.R. § 4.16(a).  Moreover, while there was evidence of 
record that the Veteran was unemployable, the record at the 
time of the August 1999 decision contained contradictory 
evidence regarding whether the Veteran's PTSD caused him to 
be unemployable or was productive of total impairment.  It is 
noteworthy that several treatment reports noted that the 
Veteran's PTSD caused significant impairment; however, it was 
also noted that the Veteran was unemployed as a result of his 
work-related back injury.  Moreover, the VA examiner in July 
1999 described the severity of the Veteran's PTSD and major 
depressive disorder as moderate; he also stated that the GAF 
score of 55 is based on relative stability in his marital 
relationship and history of fairly stable job performance.  
The examiner did not opine that the Veteran was unemployable, 
incapable of employment, or totally impaired industrially as 
a result of his PTSD.  The examiner did not state nor did the 
record show that it was impossible for the Veteran to follow 
a substantially gainful occupation as a result of his PTSD, 
his only service-connected disorder.  

Thus, reasonable minds could conclude that TDIU was not 
warranted.  The pertinent evidence of record was not ignored.  
The VA examination report does not undeniably support his 
claim for TDIU.  Again, the Veteran's arguments that this 
examination report and other medical evidence of record 
showed that he was unemployable goes to arguments of how 
facts may be weighed and evaluated.  The Veteran was in fact 
unemployed, but his capacity to be employed as a result of 
his PTSD was not an undebatable point based on the July 1999 
VA examination report or the earlier evidence of record.  

The Board also points out that the mere failure to cite and 
discuss a regulation is not CUE.  For this reason, the Board 
finds that this alleged error regarding TDIU regulations in 
the August 1999 decision was not CUE as the evidence does not 
demonstrate that, had the error not been made, the outcome of 
the decision would have been manifestly changed.  

Thus, it is not "undebatable" that TDIU would have been 
granted based on the 30 percent disabling PTSD alone.  In the 
absence of the kind of error of fact or law which would 
compel a conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the August 1999 RO 
determination.  As such, the August 1999 rating determination 
is final as to the raised TDIU issue, per DeShotel.  

Following that rating determination, there is no medical or 
lay evidence of record pertaining to a TDIU claim until the 
receipt of the treatment report dated August 3, 2000, 
submitted in support of the Veteran's claim for a TDIU 
received in April 2001.  Thus, following the final August 
1999 rating determination, there is no evidence on file 
showing that that the  Veteran's service-connected PTSD 
precluded employment prior to the August 3, 2000 assigned 
effective date.  The evidence during that time frame did not 
establish that the Veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability; that there was impairment which was 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  There is no 
competent evidence showing that the Veteran was unable to 
obtain and retain substantially gainful occupation (due to 
his then service-connected disability) during the period 
between the August 1999 rating decision and the August 3, 
2000 claim as there was no evidence, lay or medical, 
pertaining to that matter.  

For the foregoing reasons, the Board finds that the August 
1999 rating decision is valid and remains final.  38 U.S.C.A. 
§ 7105.  This being the case and since there is no pertinent 
evidence dated between that final decision and the August 3, 
2000 claim of TDIU which could constitute informal or formal 
claims for TDIU, the earliest possible effective date 
permitted for TDIU is August 3, 2000.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Board has considered the recent Court decision which held 
that a request for a TDIU, whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Thus, in this case, the effective date for 
TDIU is dependent on the date of the claim for PTSD.  
However, as noted above, the issue is considered to have been 
denied by the August 1999 rating decision; and, as it was not 
appealed by the Veteran, it is final.  Moreover, the Board 
finds that the August 1999 rating decision was not clearly 
and unmistakably erroneous in its implied denial of the claim 
for TDIU either on a schedular or extraschedular basis.  



ORDER

An August 10, 1999 rating decision was not clearly and 
unmistakably erroneous in failing to adjudicate and/or grant 
entitlement to a TDIU; therefore, an effective date prior to 
August 3, 2000, for the grant of a TDIU is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


